91 F.3d 148
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gary Dean SNOW, Plaintiff-Appellant,v.Ronald WELDER;  Don Lynch, Defendants,Francis Denner, Defendant-Appellee,Marla Reed, Defendant.
No. 96-2028.
United States Court of Appeals, Eighth Circuit.
Submitted:  July 2, 1996Filed:  July 8, 1996

Before BOWMAN, HEANEY, and BEAM, Circuit Judges.
PER CURIAM.


1
Gary Dean Snow, an Iowa inmate, appeals the district court's1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action.  We have reviewed the record, and conclude that the district court's judgment was correct.  Affirmed.  See 8th Cir.  R. 47A(a).



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa